DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-2, 7, and 9-11 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims  1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Method And Apparatus For Static 3-D Imaging Of Human Face With Cbct” by Lu et al., US2016/0256123A1 (“Lu”) in view of “Method And Apparatus For Automated Determination Of Contours In Iterative Reconstruction Of Image Data” by Raupach and Soza, US2017/0178365 (“Raupach”) and further in view of “Method of Bandlimiting data for Computer Graphics” by Cook and DeRose US2006/0164426 (“Cook”)
With regard to claim 1 , A method, comprising:	acquiring projection data (Lu at ¶[¶2, 5, 68, and 73 where the system scans the patient to get radiographic projection data);	and reconstructing, from the projection data, an image with a … image texture (Lu at ¶[¶2, 5, 68, and 73 where the system then takes the projection data and builds an image for the patient generating a texture for the built image).
Lu while implying that there is a minimum goal level of texture, does not explicitly state that there is a level of texture that is “desired”.  However, that limitation is known in the art of processing as disclosed by Raupach.  Raupach at ¶28 states that the system iterated until a desired level of texture is achieved. 
Reasons to Combine: Raupach at ¶[¶2-6 states that the techniques therein allow for a refinement of images to produce better contours which provides better diagnostic information to improve treatment.  Raupach and Lu are from similar endeavors in that regard.  Therefore it would have been obvious to one of ordinary skill in the art to take the system of Lu and combine it with Raupach to set goal for the level of improvement/efficiency needed for a given scan.
Neither Lu nor Raupach explicitly states that which is known in the art of communications as taught by.  discloses:  wherein the desired image texture includes a desired image noise distribution (Cook at ¶91 where the user can specify a desired noise distribution level)
Reasons to Combine: Raupach touches on this element at ¶29 where a desired level of precision is reached with respect to a signal-to-noise ratio). Raupach and Cook are from similar fields of endeavor, setting threshold goals for the image processing.  Noise is a recognized problem in transformations.  It would have been obvious to one of ordinary skill in the art to take the system which mentions noise, sets its own thresholds and applying a threshold not only to the raw noise level itself, but the distribution across the signal.
With regard to claim 2, Lu in view of Raupach and further in view of Cook discloses the method of claim 1, further comprising:	reconstructing a first image from the projection data with a first image reconstruction algorithm(Lu at ¶2 where the technique is used to combine volume images);	reconstructing a second image from the projection data with a second image reconstruction algorithm (Lu at ¶2 where the technique is used to combine volume images);	and blending the first image and the second image to generate the image with the desired image texture (Lu at ¶2 where the technique is used to combine volume images).
With regard to claim 11, Lu in view of Raupach and further in view of Cook discloses the method of claim 1, wherein reconstructing the image with the desired image texture comprises reconstructing, from the projection data with an iterative image reconstruction algorithm, the image, wherein the desired image texture is enforced during at least a subset of iterations during reconstruction (Raupach at ¶29 where there is not only a desired level, but it is applied as a criterion, i.e., enforced standard.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Method And Apparatus For Static 3-D Imaging Of Human Face With Cbct” by Lu et al., US2016/0256123A1 (“Lu”) in view of “Method And Apparatus For Automated Determination Of Contours In Iterative Reconstruction Of Image Data” by Raupach and Soza, US2017/0178365 (“Raupach”), in view of Cook,  and further in view of “Selecting Optimal Image From Mobile Device Captures” by Zhang et al, US2018/0139377A1 (“Zhang”.
With regard to claim 3, while Lu in view of Raupach and further in view of Cook discloses the method of claim 2, Lu does not explicitly state that which is known in the art of image processing as taught by Zhang. Zhang discloses: further comprising transforming the first image and the second image into frequency space, wherein blending the first image and the second image comprises summing a weighted combination of the first image and the second image in frequency space (Zhang at ¶21 where the system takes two images transformed in the frequency space and combines them via a weighted average to fine tune the texture analysis).
Reasons to Combine: Lu and Zhang are from similar fields of endeavor, specifically taking images and transforming acquired image data to generate textured images. Zhang at ¶¶2, 15, and 18 provides motivation to use Zhang to modify Lu, specifically the transformations of Zhang can be used to take data and at a lower cost generate better texture data as is often needed for medical analysis when the image might not be completely in focus.  Therefore for those reasons it would have been obvious to combine Zhang with Lu. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Method And Apparatus For Static 3-D Imaging Of Human Face With Cbct” by Lu et al., US2016/0256123A1 (“Lu”) in view of “Method And Apparatus For Automated Determination Of Contours In Iterative Reconstruction Of Image Data” by Raupach and Soza, US2017/0178365 (“Raupach”), in view of Cook, and further in view of “Fourier Space Tomographic Image Reconstruction Method” by Chen and Mistretta US2004/0258194 (“Chen”).
With regard to claim 7, while Lu in view of Raupach and further in view of Cook discloses the method of claim 2, Lu does not explicitly state that which is known in the art of image processing as taught by Chen.  Chen discloses: wherein blending the first image and the second image to generate the image with the desired image texture comprises applying convolutions to the first image and the second image, and summing the images in image space (Chen at ¶18 where the system performs Fourier transforms, i.e., convolutions, on the image data and adds the image data up to create a combined frame.Reasons to Combine: Lu and Chen are from similar fields of endeavor, specifically 

With regard to claim 9 , while Lu in view of Raupach and further in view of Cook discloses the method of claim 2, Lu does not explicitly state that which is known in the art of image processing as taught by Chen.  Chen discloses: wherein the first image reconstruction algorithm comprises an iterative image reconstruction algorithm and wherein the second image reconstruction algorithm comprises filtered backprojection (FBP) (Chen at ¶¶12, 14 where filtered back projection is used.  When Chen is used to modify the iterative process of Lu this would result in using at least one filtered backprojection image.
Reasons to Combine: Lu and Chen are from similar fields of endeavor, specifically taking images and transforming acquired image data to generate more accurate images.  Chen at ¶11 describes a computational advantage to this convolutional combining including using filtered backprojection, specifically that in the context of medical images, such transforms save time/processing by eliminating the need for rebinning, i.e., having to transform the fan beam data into parallel beam data.  Eliminating that need can speed up the 3D processing of a 3D scan. Therefore it would have been obvious to one of ordinary skill in the art to combine Lu with Chen to achieve those advantages.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Method And Apparatus For Static 3-D Imaging Of Human Face With Cbct” by Lu et al., US2016/0256123A1 (“Lu”) in view of “Method And Apparatus For Automated Determination Of Contours In Iterative Reconstruction Of Image Data” by Raupach and Soza, US2017/0178365 (“Raupach”), in view of Cook and further in view of “Method and System for 3D .
With regard to claim 10 , while Lu in view of Raupach and further in view of Cook discloses the method of claim 1, Lu does not explicitly state that which is known in the art of image processing as taught by Chen.  Chen discloses: further comprising reconstructing, from the projection data with FBP, an FBP image, and inputting the FBP image into a trained neural network to generate the image with the desired image texture (Zhou at ¶¶15, 18 where the FBP images are plugged into a deep neural network for 3D image reconstruction).
Reasons to Combine: Zhou at ¶15 discloses various advantages for this process including “obtain a sparse 3D CT volume which has all of the information contained in the input 2D X-ray images and also additional information of how the 2D X-ray images relate to one another.”  This process according to ¶15 allows for generating a complete 3D image from few 2D X-ray images.  Utilizing this technique allows for creating 3D models with less data than normal. Where time is of the essence in a medical environment (e.g., in the field or emergent situations using a portable X-ray) where there might not be enough time to take many scans combining Zhou with Lu allows for creating 3D images on less data.  Therefore for those reasons it would have been obvious to combine Lu with Zhou.
Allowable Subject Matter
Claims 4-6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Arguments
Examiner has read and considered Applicants’ arguments.  Applicants' arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations with regard to desired noise distribution.  Examiner finds this argument persuasive and has brought in an additional reference to address the amended claim limitations.  The applicability of the reference to the amended elements is discussed in the claim rejections above.  
CONCLUSION
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642